DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 6, line 18, “extremity” should read --extremity.--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "providing the method of claim 6 in such a way that to facilitate the joint extension and flexion element" in lines 4-5. It is unclear what is required in 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luedeka (US 2014/0087928).
Regarding claim 1, Luedeka teaches a method, comprising: securing a fixed component (Para. [0380]-[0382]: “1. Place the small band holders forward on the middle frame as pictured. 2. Stretch a strength band between the holders.”); securing a kinetic component to a user (Para. [0383]: “place the band around one leg”); attaching progressive accommodating resistance between the fixed component and the kinetic component in such a way that the user experiences deviating resistance during joint extension and flexion (Fig. 23. Paras. [0378] - [0391]).
Luedeka also discloses a second embodiment that teaches a method (Resisted Feet Elevated Push Up), comprising: securing a fixed component (Para. [0423]: “1. Place the small band holders on the bottom front frame with the appropriate strength band attached as pictured.”); securing a kinetic component to a user (Para. [0424]: “pull it up over your buttock”);  attaching progressive accommodating resistance between the fixed component and the kinetic component in such a way that the user experiences deviating resistance during joint extension and flexion (Fig. 25. Paras. [0421]-[0427]).

    PNG
    media_image1.png
    407
    618
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    394
    659
    media_image2.png
    Greyscale


Regarding claim 2, Luedeka teaches the method of claim 1, wherein during joint extension and flexion the kinetic component moves relative to the fixed component (see Figs. 23 and 25 above).

Regarding claim 3, Luedeka teaches the method of claim 2, wherein the joint extension and flexion defines a closed-chain movement comprising a concentric phase wherein the kinetic component moves away from the fixed component and an eccentric phase wherein the kinetic component moves toward the fixed component (Fig. 23. Paras. [0379]-[0389]: “The closed chain knee extension exercise …”).

Regarding claim 4, Luedeka teaches the method of claim 3, wherein the kinetic component experiences a tensile decrease during the eccentric phase (Figs. 23, 25. The tension in the band decreases as the band is moved toward the fixed component.).

Regarding claim 5, Luedeka teaches the method of claim 4, wherein the kinetic component engages a sagittal portion of the user (Figs. 23, 25).

Regarding claim 6, Luedeka teaches the method of claim 5, wherein the fixed component is anterior to the user (Figs. 23, 25).

Regarding claim 7, Luedeka teaches the method of claim 6, wherein the kinetic component engages adjacent to and below a knee of the user (Fig. 23 shows the kinetic component adjacent to and below the knee of the user.).

Regarding claim 8, Luedeka teaches the method of claim 6, wherein the kinetic component engages adjacent to and below a hip of the user (Fig. 25. The band is positioned on the buttock of the user which is adjacent to and below the hip.).

Regarding claim 10, Luedeka teaches the method of claim 8, further comprising the user exercising in a rowing machine (Paras. [0439]-[0453] and Fig. 27 discloses a rowing exercise that a user can perform using the exercise apparatus of Luedeka. Thus the exercise apparatus is a rowing machine.).

Regarding claim 11, Luedeka teaches a method of adapting an exercise or therapeutic routine that requires a joint extension and flexion element so that resistance is not directly compressed on the spine of a user, comprising: providing the method of claim 6 in such a way that to facilitate the joint extension and flexion element (Paras. [0375]-[0391] and Fig. 23 disclose an exercise routine that facilitates joint extension and flexion without compressing the spine of the user.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Luedeka (US 2014/0087928) as applied to claim 6 above, and further in view of Wehrell (US 2006/0199706).
claim 9, Luedeka teaches the method of claim 6.
Luedeka fails to teach further comprising securing at least one second kinetic component to one or more hands of the user.
However, in a similar field of endeavor, Wehrell teaches a resistance training apparatus and method using elastic members secured to the body of a user further comprising securing at least one second kinetic component/elastic member (26) to one or more hands of the user (Fig. 21 shows a user securing a kinetic component to each hand.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Luedeka by including the additional kinetic components of Wehrell. One of ordinary skill in the art would have been motivated to make this modification in order to “provide multiple training vectors to each trainee,” a suggested by Wehrell (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784